DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 3, the word “frond” should be changed to “front” in order to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 10, lines 16 and 17, the phrase “a reader that is disposed on the main body and reads information of the paper sheet into the paper sheet insertion slot” is unclear and indefinite because it has more than one interpretation.  Is the reader reading the information directly off of the paper sheet or is the reader merely 

Further regarding Claim 10, the phrase in lines 23 and 24, i.e., “wherein the stand has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate” is unclear and indefinite because it is not clear what frame is being referred to.  For example, Applicant’s figure 7 is shown to have a bottom plate, two side plates and a back plate.  The phrase indicates that these “surround” the frame.  However, it is not clear if what is meant is either that the housing frame (100a) is the frame surrounded or if another frame is surrounded by these plate elements.  A third possible interpretation is that the plate elements themselves form a frame.  See also Applicant’s specification at paragraph 82, which discusses frame 2a, paragraph 85, which discusses frame 100a and figure 88, which mentions stand 2D.  For the purposes of examination, the phrase is interpreted as requiring the plate elements that together form a frame and that are “frame-shaped”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuroiwa et al (US 2004/0149817 A1).

Regarding Claim 10, Kuroiwa discloses a paper sheet processing apparatus (1) as illustrated in figures 4-6, comprising:
a main body, i.e., validator (2), including 
a paper sheet insertion slot (11), as illustrated in figure 1, formed in a frond (front) side of the main body (2); and
a paper sheet conveyance mechanism (13, 26) that conveys a paper sheet (44), as illustrated in figures 1 and 4, for example, inserted from the paper sheet insertion slot (11), 
a stand, i.e., frame (25) as illustrated in figures 4, 6 and 15, formed below the main body (2), noting the stand (25) receiving portion is formed below the main body (2), as illustrated in annotated figure 6, below; and
a housing, i.e., stacker (4), that stores the paper sheet (44) conveyed by the paper sheet conveyance mechanism (13, 26) and is mountable and demountable from the stand (25), as illustrated in figures 6 and 15;
wherein the paper sheet conveyance mechanism (13, 26) conveys the paper sheet (44) to a feed port (32a), as illustrated in figure 1, of the housing (4) by discharging the paper sheet (44) along a paper sheet traveling route (12), as illustrated in figures 1, 5 and 6, for example, that is extended from the paper sheet insertion slot (11) toward inside of the main body (2) and is formed to be bent at a back side of the main body (2) so as to be inclined downward, as illustrated in annotated figures 1, 5 and 6, below,
wherein the apparatus (1) further comprises:
	a reader, i.e., light receiving transistor (65), as mentioned at paragraph 33, last sentence, for example, that is disposed on the main body (2), as illustrated in figures 10 and 15, noting that validator light emitter (61) includes light receiving transistor (65), and resides on the lower side, i.e., “the ceiling plate” of the main body (2) facing the housing (4, 6), as illustrated in annotated figures 6 and 15, below, and reads information of the paper sheet (44) inserted into the paper sheet insertion slot (11), as mentioned at paragraph 34, second sentence, noting that code memory (32) stores the “denomination or type and number of bills 44” and has “computing or calculating means for counting denomination or type and number of bills 44” similar to “tracking memory 99” provided on the housing (2); and
a transmitter in the form of light emitter (61), that is disposed on a rear surface side, i.e., the ceiling plate, as illustrated in annotated figures 5 and 15, of the main body (2), as illustrated in annotated figures 1, 5 and 6, below, and sends wirelessly the information read by the reader (65), as mentioned at paragraphs 33, 34 and 36 and as illustrated in figures 10, noting also the light receiving diode (63), also 
wherein the housing , i.e., stacker/cassette (4) comprises
an antenna, i.e., light receiver (67), as mentioned at paragraph 34, for example, and as illustrated in figure 10, that receives wirelessly the information from the transmitter (61) and is installed on an upper wall of the housing, as illustrated in figures 10 and 15, for example;

wherein the stand (25) has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate, the bottom plate and the back plate are sandwiched by the pair of side plates, and the housing is inserted into the frame of the stand so that the housing and the stand pass each other, as illustrated in annotated figure 6, as shown below, noting that although a single side plate is illustrated in the side view of figure 6, because it is a sectional view, as 
wherein when the housing is completely mounted on the stand, an outer periphery of the housing  (4, 6) is held by the side plates, the back plate and the bottom plate of the stand, as illustrated at figure 5, which illustrates the housing (4, 6) entirely installed within the stand (25) that is shown in figures 6 and 15, for example, so that a positional relationship of the transmitter (61) and the antenna (67) is defined to allow the antenna (67) to receive the information from the transmitter (61), as illustrated in figures 5, 6, 10, 13 and 15(a)-15(e), noting that antenna (67) is part of the intelligent storage (5) mounted on the stacker/housing (4, 6), as mentioned at paragraphs 34 and 40 and as illustrated in figure 10 and 13, for example.

a storage, i.e., tracking memory (99) that stores the information of the paper sheet received through the antenna (67);
a placing plate (33) on which the paper sheet is stacked; and a spring (34) which pushes the placing plate, and wherein
the stand (25) has a receiving portion, as illustrated in figure 6, i.e., the area of frame (25) opposite the directional arrows, that receives the main body (2), and the receiving portion is configured such that an upper wall of the housing is spaced apart from a ceiling of the receiving portion when the housing is fully mounted and partly mounted to the stand, as illustrated in figure 5, the housing is partly mounted when the upper wall of the housing is partly overlapped with a ceiling plate of the stand, as illustrated in figure 6, for example, Kuroiwa further teaching a distance between the ceiling and the upper wall, as illustrated in figure 5.  See annotated figures 1, 5 and 6, as follows.

    PNG
    media_image1.png
    717
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    651
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    643
    686
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    810
    718
    media_image4.png
    Greyscale


See also figure 15, annotated as follows.


    PNG
    media_image5.png
    679
    718
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Nishimura et al (US 2004/0005889 A1), further in view of Kosugi (US 2002/0079361 A1) and further in view of McGunn et al (US 2005/0016814 A1).
	
Regarding Claims 1 and 4, Kuroiwa teaches the system as described above.

Regarding Claim 1, Kuroiwa further teaches the housing (6) as illustrated in figures 5, 6 and 15, is slideably mounted and demounted on the stand (2), and the upper wall of the housing is parallel to an opposing surface side of the stand during the sliding of the housing into the stand such that the loop surface and the first surface of the transmitter are substantially parallel to each other.

Further regarding Claim 1, Kuroiwa teaches
a storage, i.e., tracking memory (99) that stores the information of the paper sheet received through the antenna (67);
a placing plate (33) on which the paper sheet (44) is stacked, and a spring (34) which pushes the placing plate, as illustrated in figures 1, 2 and 4-6 and as mentioned at paragraphs 24, 26 and 33.  

Note also that Kuroiwa teaches the cassette/housing is slidably mounted and demounted, as illustrated in figure 6, for example, noting the directional arrows.

Regarding Claim 1, Kuroiwa does not expressly teach further comprising:
a magnet that is disposed on the placing plate and generates a magnetic field when a number of paper sheets stacked in the housing reaches a threshold value,
a magnetic sensor that is disposed on the main body and receives the magnetic field, and
a controller configured to:
start counting a number of paper sheets that are stacked in the housing after the magnetic sensor receives the magnetic field, and
stop storing the paper sheet into the housing when the counted number is ten or more, and wherein
the antenna includes a loop antenna having a loop surface such that a communication direction of the antenna is perpendicular to the loop surface,
the transmitter has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface,
the housing is slidably mounted and demounted on the stand, the upper wall of the housing is parallel to an opposing surface side of the stand during the sliding of the housing into the stand such that the loop surface and the first surface of the transmitter are substantially parallel to each other,
the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the movement of the housing when mounting and demounting,
the loop surface is positioned such that the antenna receives the information from the transmitter even when the housing is not located at a predetermined position after the housing is mounted on the frame,
the loop surface of the antenna and the first surface of the transmitter entirely overlap each other when the housing is located at the predetermined position, and
the upper wall of the housing entirely overlaps the first surface of the transmitter when the housing is at the predetermined position.

Regarding Claim 1, Kuroiwa additionally does not expressly teach the antenna/transmitter system is an rfid based system in which a loop antenna is used.

Regarding Claim 1, Kuroiwa does not expressly teach, but Vysma teaches a paper sheet processing apparatus having a banknote housing/cassette with a  transmitter (114), as mentioned at paragraphs 38 and 77 and as illustrated at figures 1 and 11, for example, disposed on the bottom of the frame (112) and wirelessly sending information of the paper sheet;
wherein the housing, i.e., cassette (10), comprises:
an antenna, i.e., “reciprocal electronics” which is understood to be an rfid transceiver, understood as having both an antenna and a transmitter pair, with a memory and wireless transmitting and receiving electronics, that receives wirelessly the information from the transmitter and is installed on an lower rather than the upper wall of the housing/cassette (10), as illustrated in figures 1 and 11 and as mentioned at paragraphs 38 and 77, which states as follows.  
[0038] Continuing to refer to FIG. 1, the safe housing 1' also contains RFID (radio frequency identification) electronics 114 mounted to its bottom 102 near the front 110 and aligned under the cash cassette 10, for transmitting data to the cash cassette 10 and/or the bill acceptor 20. Information pertaining to deposited money (such as the time, the amount, the currency, etc.) is transmitted to a controller (not shown) from electronics 35 (FIG. 4). The controller tabulates this information and communicates with the RFID electronics 114, which, in turn, communicate with reciprocal electronics on the cash cassette 10. The RFID electronics 114 are located so as to enable optimal data transfer. 

[0077] When the bill acceptor 20 is mounted on the bill acceptor chassis 350, and when the safe door 2 is in the upright and closed position (FIG. 9A), the snout 22 fits approximately flush against the slot 5 in the safe door 2 and the bill acceptor 20 is positioned in precise read/write proximity of RFID transceiver electronics for optimal RFID data transfer to the cash cassette 10. In this position, the back end 23 of the bill acceptor 20 is juxtaposed to a money-receiving slot 36 in the cash cassette 10, thereby minimizing the distance that bills must travel after being deposited through the slot 5 before being received in the cash cassette 10. Minimizing the travel distance of cash currency is advantageous because it minimizes the risk of currency being damaged, torn or jammed within the safe. 
Emphasis provided.
Note that the “safe housing” referred to by Vysma is equivalent to Applicant’s stand and that Vysma’s “cassette” is equivalent to Applicant’s housing.  Also note that the rfid electronics (114) includes a transceiver, with one rfid transceiver on the housing/cassette and the other opposing that surface on the lower surface of frame/stand (350), as illustrated in figures 1, 2 and 11.  Note further that the rfid transmitter/transceiver can be construed as a reader as defined by Applicant’s claims and disclosure.  
	Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have disposed the transmitter and reader on the main body and to have installed the antenna that receives wirelessly the information from the transmitter and is installed on an upper wall of the housing, as taught by Visyma, in Kuroiwa’s paper sheet processing apparatus, and to have substituted an rfid device with memory and transceiver and reciprocal electronics/rfid device with memory and transceiver, as taught by Vysma, for Kuroiwa’s light emitter (61) and light receiver (63) on the main body (2) and intelligent storage including light emitter (66) and light receiver (67) on the housing (4) as illustrated at figure 10, for example, since both Vysma’s and Kuroiwa’s data handling circuits are functional equivalents that perform the same function, 
	
Regarding Claim 1, Kuroiwa does not expressly teach, but Chung teaches the antenna (30) includes a loop antenna (31, 32, 33, 34), as mentioned at paragraph (21), having a loop surface such that a strongest emission direction of the antenna is perpendicular to the loop surface toward the transmitter, as mentioned at paragraphs 26, 28 and 48 and
	therefore, when the main body and the housing are mounted to the stand/frame, one of ordinary skill  would have been motivated to determine the position of the antenna on the main body and the housing such that the transmitter and the loop surface of the loop antenna are parallel to each other, as mentioned at paragraph 26,and thus the first surface of the transmitter is partly overlapped with the loop surface of the antenna when Kuroiwa’s housing is partly mounted, for the purpose of maintaining the antenna array perpendicular to the direction of travel of the item being detected, i.e., the banknote with ic tag/chip, and that is most sensitive where the tag/chip is oriented parallel to the direction of movement, the antenna circuit of the wireless rfid tag/chip being tuned for the frequencies of the transmission and detect signals, for example, as mentioned at Chung, paragraph 26, i.e., “[t[he direction of the 

	Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided an antenna including a loop antenna oriented perpendicular to the communication direction of the antenna and also perpendicular to the direction of travel of the housing with rfid tag/chip with the opposing antenna loops, i.e., the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of movement of the housing when mounting and demounting, as taught by Chung, in order to operate Kuroiwa's banknote processing system with a housing rfid chip and antenna detection/transmission tracking system according to common radio frequency electromagnetic principles and design techniques.
	Regarding Claim 10, since Kuroiwa already teaches a housing (4, 6) with an upper wall and a main body (2) with a ceiling plate/bottom surface, with both a reader/transmitter (61, 62, 63, 64, 65) mounted to the ceiling plate and antenna/receiver (5) mounted to the upper wall of the housing (4, 6), it would have been obvious in light of Vysma’s teaching of using an rfid transmitter and antenna pair/tranceiver, to substitute Kuroiwa’s light based devices for Vysma’s rfid devices, thus resulting in the mounting on the ceiling plate and the upper wall accordingly since these two surfaces the main body and the housing.  

	Further regarding Claim 1, it would have been obvious to one of ordinary skill in the art to have been obvious to one of ordinary skill in the art to have substituted the “non-contact communication” between the stand, i.e., validator (2) and housing/stacker (4,6) of Kuroiwa, for the loop antenna as taught by Chung, because such a loop antenna is a known form of a non-contact communication device which also happens to exhibit the feature of allowing transmission while the housing/stacker is only partially mounted, one of ordinary skill further recognizing that it is desirable to increase and maximize power of an antenna/transmitter combination for the purpose of increasing the detection distance and envelope, as taught by Chung.  See also Kuroiwa at abstract, paragraph 3 and figure 10, for example.

Further regarding Claim 1, since Kuroiwa teaches the housing being mountable and demountable from the stand/main body, and an ordinarily skilled artisan would have expected the tolerances between the stand and the housing to be imperfect so as to be within a particular tolerance range, as all assembly of parts exhibit, especially when using a particular housing with different stands, it would have been obvious to have ensured the accuracy and reliability of the data exchange between the transmitter and the antenna so as to work within a particular detection envelope, sized to ensure that “an antenna array…is capable of detecting the presence of a wireless article such as an RF tag within its detection region with 100% accuracy or very close to 

[0037] The distance at which detection of a wireless article occurs is related to the strength of the electromagnetic field induced at the article by the antenna array. Thus, a generally higher power level increases the detection distance. For example, increasing the power from 5 watts to 25 watts can increase the detection distance from about 1/3 meter (about 1 foot) to about 1 meter (about 3 feet).

[0040] Typically, the distance at which a wireless tag may be read by the reader of processor 50 (the "read/write distance") increases with the power of its transmitted signal, which may be in a typical power level range of about 1-100 watts. The read/write distance also increases with the size of the antenna of the wireless tag and the particular electronic device therein. Plural antennas utilized with a reader increase the read/write distance. For example, if two antennas each having a read/write distance of 20 inches (about 0.5 m) are disposed at opposite sides of a portal or gate, as illustrated, for example, in FIGS. 2 and 4, the portal or gate may be up to about 40 inches (about 1 m) wide. Similarly, the usable height of the portal or gate is increased where two antenna are disposed at the top and bottom thereof, also as illustrated, for example, in FIGS. 2 and 4. Such plural antennas may be utilized with a single reader/writer or with plural readers/writers, as convenient. 

	Note also Chung at paragraph 46, i.e., “[a]ntenna array 30a is also suitable for smaller passages and for larger passages, and the operating power level may be adjusted…”, paragraphs 49, 50, 70, i.e., “[t]ypically, to increase the read/write distance, the overall length of the antenna may be increased along with the power level…”, paragraph 71, i.e., “[a]ntenna 130’ may be operated at the same or at a lower power level than antenna 130, and yet provide the same or increased read/write distance reflecting tolerances, conversion factors, rounding off, measurement error and the like…” and paragraph 77, i.e., “with its power increased from about 5 watts to about 30 watts, tags may be read at distances of about 1-2 meters…”

Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
	Therefore, it further would have been obvious to one of ordinary skill based upon Chung’s teachings, along with reason, logic and common sense, to have adjusted the power and dimensions of the transmitter/antenna pair, among other parameters, for the purpose of ensuring that the detection envelope of Kuroiwa’s housing while received in the stand, is detectable regardless of the expected tolerance differences so that even if the antenna and transmitter are “partially overlapped”, communication of data between them will still occur at or about 100% accuracy, as taught by Chung at paragraphs 6, 7 and 52, for example.

Regarding Claim 1, Chung further teaches the antenna (30) that includes a loop antenna (31, 32, 33, 34), as mentioned at paragraph (21),for example, having a loop surface such that a strongest emission direction of the antenna is perpendicular to the loop surface toward the transmitter, as mentioned at paragraphs 26, 28 and 48 and
	when the main body and the housing are mounted to the frame/stand, positions of the main body and the housing, as taught by Kuroiwa, are determined such that the transmitter and the loop surface of the loop antenna are parallel to each other, as taught and mentioned at paragraph 26 of Chung, for the purpose of maintaining the antenna array perpendicular to the direction of travel of the item being detected, i.e., Kuroiwa’s transmitter/antenna pair, and that is most sensitive where the transmitter/antenna pair is oriented parallel to the direction of movement, the antenna circuit of the wireless rfid tag/chip being tuned for the frequencies of the transmission and detect signals, for example, as mentioned at Chung, paragraph 26.

	Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided an antenna including a loop antenna oriented perpendicular to the direction of travel of the banknote with rfid tag/chip and the loops parallel to each other, in order to operate Kuroiwa’s banknote processing system with banknote rfid chip and antenna detection/transmission system.


	Therefore, regarding Claim 1, by using Kuroiwa, Vysma and Chung, it would have been obvious to have arrived at the limitations of 
the antenna includes a loop antenna having a loop surface such that a communication direction of the antenna is perpendicular to the loop surface,
the transmitter has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface,
the housing is slidably mounted and demounted on the stand, the upper wall of the housing is parallel to an opposing surface side of the stand during the sliding of the housing into the stand such that the loop surface and the first surface of the transmitter are substantially parallel to each other,
the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the movement of the housing when mounting and demounting,
the loop surface is positioned such that the antenna receives the information from the transmitter even when the housing is not located at a predetermined position after the housing is mounted on the frame,
the loop surface of the antenna and the first surface of the transmitter entirely overlap each other when the housing is located at the predetermined position, and
the upper wall of the housing entirely overlaps the first surface of the transmitter when the housing is at the predetermined position.
	Regarding Claim 1, Kuroiwa does not expressly teach, but Nishimura  teaches wherein the transmitter, i.e., the coil, has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface, as mentioned at paragraph 104, noting the equations 1-4 which govern the relationships between the coil, number of color turns, density and area of the loop, for example, for the purpose of maximizing the magnetic flux density and to increase the reception area with an increase in voltage and resistance, as mentioned at paragraph 108, particularly the last two sentences, i.e., “[a] voltage to be generated increases as the reception area is broadened” and thus, “the reception area is preferably broadened to the degree that system miniaturization is not hindered”.  See also paragraphs 105-107, for example.  Note the difference in size and area between the mote/antenna (3) and base station/transmitter/tranceiver (4) in figure 13 and the mote (3) and transceiver (7) in figure 14, for example.  

Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided an transmitter has/having a loop antenna including a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface, as taught by Nishimura, in Kuroiwa's banknote processing system for the purpose of increasing the reception area of the antenna based on typical electrical principles.

Therefore, regarding Claim 1, it would have been obvious to have used Chung’s and Nishimura’s transmitter and loop antenna teachings of their interactions with each other as well as their positioning, along with Kuroiwa’s slidable housing/cassette and main body/validator combination with banknote sorting validator such that the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of movement of the housing when mounting and demounting since Chung’s, Nishimura’s and Kuroiwa's devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' instructed teachings as well by common sense, logic and reason.

Thus, regarding Claim 1, it would have been obvious to an ordinarily skilled artisan that Kuroiwa along with Vysma, Chung and Nishimura teaches the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the movement of the housing when mounting and demounting with the transmitter [having] a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface.
Regarding Claim 1, Kuroiwa does not expressly teach a magnet that is disposed on the placing plate and generates a magnetic field when a number of paper sheets stacked in the housing reaches a threshold value,
a magnetic sensor that is disposed on the main body and receives the magnetic field, and
a controller configured to:
start counting a number of paper sheets that are stacked in the housing after the magnetic sensor receives the magnetic field, and
stop storing the paper sheet into the housing when the counted number is ten or more.

Regarding Claim 1, Kuroiwa does not expressly teach, but Kosugi teaches wherein the apparatus further comprises a pushing plate (6) including a pushing plate position counter that detects the position and number of bills/banknotes in a depressed state, as mentioned at paragraph 20.
Regarding Claim 1, Kuroiwa does not expressly teach, but McGunn teaches wherein the apparatus further comprises a magnet (110) that generates a magnetic field and (is) disposed on the placing plate (46), and 
a magnet/magnetic sensor, i.e., resistor network (116, 118) that is disposed on the main body and receives the magnetic field to detect a predetermined number of the coin tubes/paper sheet, as mentioned at paragraph 29-39 and as illustrated in figures 3-6.

Regarding Claim 1, McGunn further teaches a magnet (110) that is displaced on a plate (46), as illustrated in figure 5 and as mentioned at paragraph 33, and generates (a) magnetic field when a number of items, i.e., coin rolls, are stacked in the housing reaches a threshold value, noting that it would have been obvious to have adjusted the magnet to correspond to a full banknote stacking cassette in Kuroiwa’s banknote sorter, 
noting that McGunn teaches a controller (122) configured to:
start counting a number of coin rolls, which is directly analogous to paper sheets that are stacked in the housing, after the magnetic sensor (116) receives the magnetic field, i.e., from the magnet (110), and 
thus, in Kuroiwa’s sorter, it would have been obvious to have stopped storing the paper sheet into the housing when the counted number is a predetermined number of sheets to which the magnet position corresponds in Kuroiwa’s sorter, accordingly, as taught by McGunn.  Note also that Kuroiwa teaches at paragraph 44, that “control circuit 47 may transmit code information and bill information to the stack control circuit 87 or tracking memory 99 for storage of these information therein each time bill 44 is stacked in stacker 4…”  It therefore would have been obvious additionally because Kuroiwa teaches counting each banknote in real time and adding each bill’s data to the totals one by one, thus stopping after each banknote is stored in the housing with its associated data stored in memory as well. 

Regarding Claim 1, the counted number counted by the magnet/magnet sensor is a predetermined number.  However, it would have been a matter of design choice to have set the maximum capacity of the housing be a predetermined number such as 10 or more based upon the capacity desired to be stored in the housing.  Note also that it would have been apparent to an ordinarily skilled artisan to have stopped storing paper sheet into the housing/cassette short of over filling the sheet/banknote cassette.  Therefore, based upon the capacity of banknotes desired, it would have been obvious as a matter of design choice to have set the predetermined number to have been a housing.  

Regarding Claim 1, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a bill counter mounted integral with the pusher/stacker as taught by Kosugi, the counting device having a magnet disposed on the pusher/placing plate, the magnet being sensed by a magnetic sensor in the form of a resistor network, as taught by McGunn, in Kuroiwa’s banknote sorting device for the purpose of sensing the amount of inventory of banknotes stacked in a banknote cassette/stacker.

Regarding Claim 1, therefore, it would have been obvious to have used the teachings of Kosugi, McGunn and Kuroiwa to have arrived at the paper sheet processing apparatus comprising
a magnet that is disposed on the placing plate and generates a magnetic field when a number of paper sheets stacked in the housing reaches a threshold value,
a magnetic sensor that is disposed on the main body and receives the magnetic field, and
a controller configured to:
start counting a number of paper sheets that are stacked in the housing after the magnetic sensor receives the magnetic field, and
stop storing the paper sheet into the housing when the counted number is ten or more.

Regarding Claim 4, Kuroiwa does not expressly teach wherein the controller is further configured to generate a notification that the housing is approaching a full state.
Regarding Claim 4, Kosugi teaches wherein the controller is further configured to generate a notification that the housing is approaching a full state, as mentioned at “Claims 2, 3, 4 and 17”, noting that Claim 2 of Kosugi states “said control section notifies a higher level unit of an amount of bills according to bills remaining in said at least one of the plurality of storage boxes”, and Claim 3 mentions “said control section notifies a higher level unit of an amount of bills according to the state in which said at least one of the plurality of storage boxes is full of bills”.

Regarding Claim 4, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the controller is further configured to generate a notification that the housing is approaching a full state by providing communication with a higher level device an amount of bills indicating that at least one of the plurality of storage boxes is full, as taught by Kosugi, in Kuroiwa’s banknote handling device so as to enable flexibility of inventory control in a network of banknote handling devices such as by calling for replacement of a full .
	
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Nishimura et al (US 2004/0005889 A1), further in view of Kosugi (US 2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1) and further in view of Haycock et al (US 6,065,672).

	Regarding Claim 2, Kuroiwa teaches the system as described above.

Regarding Claim 2, Kuroiwa teaches a validator (20, 21, 45), as illustrated in figures 1, 3, 4 and 10, for example, that determines validity of the paper sheet (44) from the paper insertion slot (11), as illustrated in figure 1 and as mentioned at paragraph 21; and
	a controller (46, 47) controlling the validator (20, 21, 45) and the conveyor (13, 26), 
	wherein the controller (46, 47) is configured to 

a.)	determine whether an input is received when the paper sheet (44) is determined to be valid by the validator, as mentioned at paragraphs 4, 29,  and 43, for example;
b.)	drive the paper sheet conveyance mechanism (13, 26) to convey the paper sheet (44) to the housing when it is determined that the input is received, as mentioned at paragraph 44, last sentence.

Regarding Claim 2, Kuroiwa does not expressly teach 
c.) (the controller is configured to) transmit paper sheet reception information to the storage and a higher rank device after the paper sheet is received in the housing.

Regarding Claim 2, Kuroiwa does not expressly teach, but Haycock teaches cassette (100) with rfid tag (115), as illustrated in figures 2a and 2b, which includes data gathered on the history of the currency processed by a currency processing device, as illustrated at figure 3, and as mentioned at, and wherein the controller is configured to 
c.)	transmit paper sheet reception information, i.e., “real time data on a pool or sample population of notes” as well as “note history”, to the storage and a higher rank device, i.e., via coupling device (115), as mentioned at col. 5, lines 63-67, to the central data system, as mentioned at col. 3, lines 56-59, after the paper sheet is received in the housing, as mentioned at col. 4, lines 10-23, and as mentioned at col. 5, lines 45-67, for example.

Regarding Claim 2, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have transmit(ed) paper sheet reception information to the storage and a higher rank device after the paper sheet is received in the housing, i.e, to have gathered data on the currency stored in the cassette/housing as well as the history of the currency and to have passed said data to a higher level device via device (115), as taught by Haycock, in Kuroiwa, for the purpose of transferring data useful to operation of the system.

Claims 3, 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 A1),  further in view of Chung (US 2002/0044096 A1), further in view of Nishimura et al (US 2004/0005889 A1), further in view of Kosugi (US 2002/0079361 A1) and further in view of McGunn et al (US 2005/0016814 A1) and further in view of Tsuchiya et al (US 2005/0199701 A1).

Regarding Claims 3, 5 and 11, Kuroiwa teaches the system as described above.


Regarding Claim 3, Kuroiwa does not expressly teach, but Tsuchiya teaches wherein the controller (10), as illustrated in figure 4 and as mentioned at paragraphs 75 and 124, is configured to
d)	detect whether the housing is full after transmitting the paper-sheet-reception information, as mentioned at paragraph 82; and
e)	generate a detection signal when the housing is detected to be full, as mentioned at paragraph 84.

Regarding Claim 5, Kuroiwa does not expressly teach, but Tsuchiya teaches wherein the controller is further configured to generate a notification that the housing is approaching a full states when the counted number does not exceed nine, noting the judgement results as mentioned at paragraph 82, as follows.
[0082] FIG. 6 is a table of judgment results (notification contents) and media states; when a stacker or cashbox sensor detects a full state, or when a cash counter value exceeds the quantity equivalent to a full state, a full state is judged to have occurred. Apart from this full state, there are second-degree near -full and first-degree near -full states indicating states close to the full state; the state is judged to be second-degree near -full when the quantity is ( full quantity minus deposit limit quantity or greater), and first-degree near -full when the quantity is ( full quantity--400). 
Emphasis provided.
Note that Tsuchiya teaches a display device (17) as mentioned at paragraph 64 and as illustrated at figure 2, which displays the notification of the near full amount.  
Since Tsuchiya teaches a display device and notifies the operator of the near full amount, it would have been obvious to have provided notification that the housing/cassette is approaching a full state when the counted number does not exceed nine as a matter of design choice based on the amount before the cassette is full that it is desired to give notification.

Regarding Claim 5, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided a near full state notification generation 
Regarding Claim 11, see rejection of Claims 1 and 3, above.

Claim(s) 12-14 are unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Nishimura et al (US 2004/0005889 A1), further in view of Kosugi (US 2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1) and further in view of Takeuchi (US 2005/0189702 A1).
	
Regarding Claim(s) 12-14, Kuroiwa teaches the system as described above.  See in particular, the rejection of Claims 1 and 10, above.

Regarding Claim 12, Kuroiwa does not expressly teach a pair of regulatory members disposed on both sides of the first plate.

Regarding Claim 12, Kuroiwa does not expressly teach, but Takeuchi teaches a pair of regulatory members (88, 92), disposed on both sides of the first plate, i.e, banknote pusher (104), as illustrated in figure 7. 

a pair of regulatory members disposed on both sides of the placing plate, as taught by Takeuchi, in Kuroiwa’s paper sheet processing apparatus for the purpose of aligning and stabilizing banknotes/paper sheets before they are pushed by the first plate into the housing for storing said banknotes.
Regarding Claim 13, see rejection of Claim 1, above.
Regarding Claim 14, see rejection of Claim 1, above.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 A1), further in view of Chung (US 2002/0044096 A1), further in view of Nishimura et al (US 2004/0005889 A1), further in view of Kosugi (US 2002/0079361 A1), further in view of McGunn et al (US 2005/0016814 A1), further in view of Takeuchi (US 2005/0189702 A1) and further in view of Haycock et al (US 6,065,672).

	Regarding Claim 15, Kuroiwa teaches the system as described above.  See in particular, the rejection of Claims 1, 10 and 12, above.
Regarding Claim 15, see the rejection of Claim 2, above.
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 .
Regarding Claims 16-17, Kuroiwa teaches the system as described above.
Regarding Claim 16, see the rejection of Claim 3, above.
Regarding Claim 17, see the rejection of Claim 11, above.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroiwa et al (US 2004/0149817 A1) in view of Vysma et al (US 2006/0081441 A1),  further in view of Chung (US 2002/0044096 A1), further in view of Nishimura et al (US 2004/0005889 A1), further in view of Kosugi (US 2002/0079361 A1) and further in view of McGunn et al (US 2005/0016814 A1), further in view of Takeuchi (US 2005/0189702 A1) and further in view of Washington et al (US 2004/0169074 A1).
Regarding Claim 18, Kuroiwa teaches the system as described above.
Regarding Claim 18, See rejection of Claims 1 and 11, above.
Regarding Claim 18, Kuroiwa does not expressly teach wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number.

wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number, i.e., paragraphs 157, 175, 176, 178 which mentions a “media low” indicator device which is referred to in paragraph 303.  Note that a “media high indicator”, interpreted as “the counted number is greater than” as mentioned at paragraph 303.  Thus, Washington teaches a paper sheet processing apparatus capable of using both conditions, i.e., counting a number less than the predetermined number and counting a number greater than the predetermined number, as alternatives to each other.  

Regarding Claim 18, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the controller generates a notification that the housing is approaching a full state when the counted number is less than the predetermined number, i.e., by providing algorithms to cause the controller of Kuroiwa to detect whether the cassette/housing is full and generate a detection signal indicating said full state, as taught by Washington, for the purpose of enabling further action to be initiated by the system, noting again that using a criteria of less than the predetermined number versus a criteria of more than a predetermined number are obvious alternatives to each other for arriving at the same result, i.e., to determine that the housing is approaching a full state.  


Response to Arguments
s 1-5 and 10-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant asserts at p. 12 of Applicant’s Remarks received 12/10/20, that Kuroiwa, Vysma and Chung do not “teach or even suggest defining the positional relationship between the transmitter and the antenna using the stand having the shape of the frame as recited in claim 10”.  

However, as described in the rejection of Claim 10, above, Kuroiwa discloses wherein the housing , i.e., stacker/cassette (4) comprises
wherein the stand (25) has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate, the bottom plate and the back plate are sandwiched by the pair of side plates, and the housing is inserted into the frame of the stand so that the housing and the stand pass each other, as illustrated in annotated figure 6, as shown below, noting that although a single side plate is illustrated in the side view of figure 6, because it is a sectional view, as mentioned at paragraph 11, another duplicate side plate is construed as existing on the stand (25) thus mirroring the shown side plate, and 
wherein when the housing is completely mounted on the stand, an outer periphery of the housing  (4, 6) is held by the side plates, the back plate and the bottom plate of the stand, as illustrated at figure 5, which illustrates the housing (4, 6) entirely installed within the stand (25) that is shown in figures 6 and 15, for example, so that a positional relationship of the transmitter (61) and the antenna (67) is defined to allow the antenna (67) to receive the information from the transmitter (61), as illustrated in figures 5, 6, 10, 13 and 15(a)-15(e), noting that antenna (67) is part of the intelligent storage (5) mounted on the stacker/housing (4, 6), as mentioned at paragraphs 34 and 40 and as illustrated in figure 10 and 13, for example.

Therefore, Claims 1-5 and 10-18 remain rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18-25 of copending Application No. 15/296,011 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘011 application recites the claims of the instant application as follows.

	           14/741,798 Claim Limitations                        15/296,011 Claim Limitations


A paper sheet processing apparatus comprising:
Claim 18   a paper sheet processing apparatus comprising, as mentioned at line 1




a main body including
a main body disposed on a stand, as mentioned at line 3,




a paper sheet insertion slot formed in a frond (front) side of the main body, and
line 4




a paper sheet conveyance mechanism that conveys a paper sheet inserted from the paper sheet insertion slot
lines 5 and 6




a stand formed below the main body; and
line 2




a housing that stores the paper sheet conveyed by the paper sheet conveyance mechanism  and is mountable and demountable from the stand
lines 7-9




wherein the paper sheet conveyance mechanism conveys the paper sheet to a
feed port of the housing by discharging the paper sheet along a paper sheet traveling
route that is extended from the paper sheet insertion slot toward inside of the main body
and is formed to be bent at a back side of the main body so as to be inclined downward
lines 10-13




        wherein the apparatus further comprises: a reader that is disposed on the main body and reads information of the paper sheet inserted into the paper sheet insertion slot; and
lines 14-16




a transmitter that is disposed on a rear surface side of the main body 





wherein the housing comprises an antenna that receives wirelessly the information from the transmitter and is installed on an upper wall of the housing
lines 21-23




wherein the stand has a shape of a frame surrounded by a pair of side plates facing each other, a bottom plate, and a back plate, the bottom plate and the back plate are sandwiched by the pair of side plates, and the housing is inserted into the frame of the stand so that the housing and the stand pass each other, and
lines 29-32




wherein when the housing is completely mounted on the stand, an outer periphery of the housing is held by the side plates, the back plate and the bottom plate of the stand so that a positional relationship of the transmitter and the antenna is defined to allow the antenna to receive the information from the transmitter.
lines 33-36






Claim 11
a magnetic sensor that generates a detection signal when detecting that a number of paper sheets stacked in the housing reaches a first predetermined number being less than a second predetermined number corresponding to a full state of the housing; and

a controller that:

starts counting the number of paper sheets that are stacked in the housing after the magnetic sensor generates the detection signal; and

repeatedly transmits a notification that the housing is approaching the full state 

a magnetic sensing unit; and 
a controller, wherein the housing further comprises:
a placing plate on which the paper sheet is to be stacked; and 
a spring that pushes the placing plate,
wherein the magnetic sensing unit comprises at least one magnet that generates a magnetic field when the pushing plate reaches a predetermined position, and

transmits the information stored in the storage to a sever;
counts a number of paper sheets that are stacked in the housing after receiving the magnetic field,
informs to an external device that the housing is approaching a full state after the magnetic sensor receives the magnetic field and before the counted number exceeds a first threshold, and
stops storing the paper sheet into the housing when the counted number reaches a second threshold greater than the first threshold.




Claim 1
wherein
the apparatus further comprising:
a magnet that is disposed on the placing plate and generates a magnetic field when a number of paper sheets stacked in the housing reaches a threshold value,

a controller configured to:
start counting a number of paper sheets that are stacked in the housing after the magnetic sensor receives the magnetic field, and
stop storing the paper sheet into the housing when the counted number is ten or more, and wherein
the antenna includes a loop antenna having a loop surface such that a communication direction of the antenna is perpendicular to the loop surface,
the transmitter has a first surface substantially parallel to the loop surface and broader than a second surface perpendicular to the loop surface,

the first surface of the transmitter and the loop surface of the antenna are located substantially parallel to a direction of the movement of the housing when mounting and demounting,
the loop surface is positioned such that the antenna receives the information from the transmitter even when the housing is not located at a predetermined position after the housing is mounted on the frame,
the loop surface of the antenna and the first surface of the transmitter 
the upper wall of the housing entirely overlaps the first surface of the transmitter when the housing is at the predetermined position.





Claim 2
a validator determining validity of the paper sheet from the conveyer wherein the controller is configured to
(a)    determine whether an input is received when the paper sheet is determined to be valid by the validator;
(b)    drive the conveyer to convey the paper sheet to the housing when it is determined that the input is received; and
(c)    transmit paper-sheet-reception information to the storage and a 


determines whether an input is received when the paper sheet is determined to be valid by the validator; and
transmits paper-sheet-reception information to the storage and a higher-rank device after the paper sheet is received in the housing.

Claim 20  wherein the controller that:
detects whether the housing is full after transmitting the paper-sheet-reception information; and
generates a detection signal when the housing is detected to be full.




Claim 3
wherein the controller is further configured to:
(d)    detect whether the housing is full after transmitting the paper-sheet-reception information; and
(e)    generate a detection signal when the housing is detected to be full.
See Claims 19 and 20



Claim 4
wherein the controller further configured to generate a notification that the housing is approaching a full state.
See Claims 19 and 20



Claim 5
wherein the controller is further configured to generate a notification that the housing is approaching a full state when the counted number does not exceed nine.
 See Claims 19 and 20, noting that the particular amount of banknotes that causes a full state is considered a matter of design choice based upon the volume of banknotes held by the housing.



Claim 12
See rejection of Claims 1
Claims 18-27, noting Claim 27 recites “regulatory members”



Claim 13
See rejection of Claim 1
Claims 18-26



Claim 14
See rejection of Claim 1
Claims 18-26



Claim 15
See rejection of Claim 2
See Claims 19 and 20



Claim 16
See rejection of Claim 3
See Claims 19 and 20



Claim 17
See rejection of Claim 11
See Claim 21



Claim 18
See rejection of Claims 1 and 11
Claims 18-26





This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


March 7, 2021